Citation Nr: 0001547	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-19 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for emphysema.  



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active service from August 1956 to August 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
emphysema.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal of the service connection 
issue has been obtained.  

2.  The veteran was treated for bronchopneumonia and 
bronchitis in service; a tentative diagnosis of 
bronchiectasis was ruled out upon hospitalization and 
examination.  

3.  Private medical records document treatment for various 
lung disabilities, beginning in 1964; emphysema was first 
diagnosed in 1988.  

4.  At a VA examination in June 1996, the veteran was 
diagnosed with chronic obstructive pulmonary disease with 
right upper lobe emphysema.  

5.  The evidence of record does not establish a relationship 
between the veteran's emphysema and his military service, nor 
is there medical opinion evidence which tends to link the 
emphysema with the other lung disorders for which he was 
treated in service and shortly thereafter.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for emphysema.  38 U.S.C.A. § 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records disclose that the veteran was 
hospitalized in November 1957 for bronchopneumonia.  He was 
readmitted in December 1957, at which time bronchiectasis was 
suspected.  The final diagnosis was bronchopneumonia.  He was 
hospitalized for a third time in January 1958.  From February 
1958 to September 1958, he was seen on numerous occasions for 
complaints of chest pain.  On September 9, 1958, 
bronchiectasis was again questioned, but a confirmed 
diagnosis was not reported.  In October 1958, he was seen for 
complaints of chest pain.  It was noted that he smoked one to 
two packs of cigarettes a day.  The impression was chronic 
bronchitis versus bronchiectasis.  It was strongly 
recommended that the veteran quit smoking.  He was 
hospitalized for a fourth time in December 1958, for medical 
observation for bronchiectasis.  However, no disease was 
found.  It was noted that the veteran's condition would best 
be treated by complete abstinence from tobacco.  Chest X-
rays, dated in March 1960, were found to be negative.  Upon 
discharge examination in July 1960, the veteran's lungs were 
found to be clinically normal.  

Private medical records from the Spencer Hospital, dated from 
December 1964, to November 1983, document that the veteran 
was hospitalized and treated for various lung disabilities 
including:  acute bronchitis; pericardial pleural adhesions; 
bronchitis with mild bronchospasm; acute tracheobronchitis; 
bilateral pneumonia; pulmonary infarction; chronic 
obstructive pulmonary disorder; and pulmonary emboli.  There 
was no diagnosis of emphysema.  

Private medical records from William D. Sullivan, M.D., and 
Victor B. Farrah, D.O., of the Meadville Medical Center, 
dated from September 1988 to January 1996, demonstrate that 
the veteran has been treated for chronic obstructive 
pulmonary disease and emphysema.  It was noted that the 
veteran had smoked at least a pack of cigarettes a day for 
the past 40 years.  A chest X-ray, dated in September 1988, 
revealed evidence of emphysema.  

In an April 1996 statement, the veteran's representative 
noted that the veteran wished to file a claim for service 
connection for emphysema.  In a VA Form 21-526, Veteran's 
Claim for Compensation or Pension, dated in June 1996, the 
veteran related that he was treated for emphysema in service.  
No other lung disabilities were noted.  

At a VA examination in June 1996, the veteran complained of 
chronic shortness of breath for many years.  He used oxygen 
at night.  Clinical evaluation revealed that the veteran was 
ambulatory and in no distress.  His heart sounds were normal 
and he demonstrated expiratory wheeze.  There was no edema, 
but dyspnea on exertion was demonstrated.  There was no 
cyanosis or clubbing of extremities.  X-rays showed a very 
large emphysematous bleb in the right upper lobe.  The heart 
size was normal, and there was no evidence of pleural 
effusion.  The impression was chronic obstructive pulmonary 
disease with right upper lobe emphysema.  The final diagnosis 
was chronic obstructive pulmonary disease.  

Extensive private medical records from Dr. Sullivan, the 
Allegheny Center for Lung and Thoracic Disease, Allegheny 
General Hospital, Hamot Medical Center, Healthsouth 
Rehabilitation Hospital of Erie, and Meadville Medical 
Center, dated from May 1997 to June 1999, document treatment 
and periods of hospitalization for various lung disabilities, 
including:  bullous emphysema; end-stage, chronic obstructive 
lung disease; left pneumothorax; bronchiectasis; and 
bilateral pneumonia.  These conditions were not noted to be 
related to the veteran's military service, or related to any 
of the other lung disabilities for which he had previously 
received treatment.  


II.  Analysis

The threshold question in this case must be whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld an earlier decision of the United States Court of 
Appeals for Veterans Claims (then known as the United States 
Court of Veterans Appeals), which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999) (noting 
that the Federal Circuit, in Epps v. Gober, supra, "rejected 
the appellant's argument that the Secretary's duty to assist 
is not conditional upon the submission of a well-grounded 
claim").  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet.App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet.App. 224 
(1994); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. § 1131 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  See also 
Rose v. West, 11 Vet.App. 169 (1998); Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A veteran shall be granted service connection for 
bronchiectasis, although not otherwise established as 
incurred in service, if it is manifested to a 10 percent 
degree within one year following the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1999).  

The Board notes that the veteran served for 90 days after 
December 31, 1946.  Hence, the provisions for presumptive 
service connection are applicable.  See 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. § 3.307(a)(1).  The evidence of record shows 
that he was treated in service for bronchopneumonia and 
bronchitis.  The possible diagnosis of bronchiectasis was 
raised; however, during a period of hospitalization in 
December 1958 for observation, it was determined that no 
disease was present.  Upon separation examination in July 
1960, the veteran's chest and lungs were found to be 
clinically normal.  

Private medical records indicate that the veteran was treated 
for various lung disabilities after his discharge from 
service, beginning in 1964.  Emphysema was first diagnosed in 
September 1988.  More recent medical evidence continues to 
show treatment for several lung disorders, including 
emphysema.  However, none of the medical evidence relates the 
veteran's emphysema to his military service; nor does it show 
that the emphysema is causally related to the other lung 
disabilities which were treated beginning in 1964.  In 
addition, continuity of symptomatology for emphysema has not 
been demonstrated.  Therefore, the Board finds that the 
veteran's claim for service connection for emphysema is not 
well grounded and must be denied.  

We have carefully considered the contentions of the veteran 
and, to the extent that he is offering his own medical 
opinion and diagnoses, we note that the record does not 
indicate that he has any professional medical expertise.  See 
King, supra.  Therefore, the veteran's assertions of medical 
causation, sincere though they may be, are not probative, 
because lay persons are not competent to offer medical 
opinions.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu, Moray, Grottveit, supra.  Thus, lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded.  

The Board has disposed of the claim on a ground different 
from that addressed by the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits; however, he has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet.App. 384, 392-94 (1993).  See Winters v. West, 
12 Vet. App. 203, 208 (1999), holding that, even if the 
denial below was on an incorrect basis, remand for 
readjudication is unnecessary where the claim is not well 
grounded. 


ORDER

Service connection for emphysema is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

